DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Program, Electronic Device, and Method for Simulating a Joystick in a Virtual Space.
Claim Interpretations under 35 USC §112(f)
The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
A step of holding data points;
A step of terminating the holding of a data point;
A step of determining the slope of a regression line;
A step of determining an amount of rotation;
A step of determining an angle;
A step of determining one of the first axis and the second axis as an axis of an independent variable;
A step of determining the average of the independent variable;
A step of determining the deviation of the independent variable;
A step of determining the variance of the independent variable;
A step of determining the covariance in the held data points;
A step of determining an angle and a magnitude;
A step of controlling the object being controlled; and
A step of controlling a virtual camera.
Claims 1-14 recite or refer to at least one of the above limitations.  Since these limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 recite or refer to at least one of the above limitations interpreted under §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1, 13, and 14 recites the limitation "the slope of a regression line" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the one of the axes is determined as the axis of the independent variable on the basis of the difference between a maximum value and a minimum value of the values on the first axis and the difference between a maximum value and a minimum value of the values on the second axis" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the one of the axes is determined as the axis of the independent variable by comparing the magnitude of the result of applying a weight to the difference between a maximum value and a minimum value of the values on the first axis and the magnitude of the difference between a maximum value and a minimum " in at least lines 5-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "when determining an angle by which the object being controlled is controlled, an amount of rotation indicating whether or not the determined slope of the regression line is to be rotated by 180 degrees is determined by comparing the number of positive values and the number of negative values among the differences between values temporally succeeding and following each other on the axis of the determined independent variable in the held data points" in at least lines 7-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a step of determining the average of the independent variable and the average of the dependent variable in the held data points; a step of determining, by using the determined average, the deviation of the independent variable and the deviation of the dependent variable in the held data points; a step of determining, by using the determined deviation of the independent variable, the variance of the independent variable in the held data points; a step of determining, by using the determined variance of the independent variable and variance of the dependent variable, the covariance in the held data points" in at least lines 5-6, 8-9, 12, and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first axis is an X axis indicating the widthwise direction of directions in which sensors of the touchscreen are arrayed, the second axis is a Y axis indicating the lengthwise direction of the directions in which the sensors of the touchscreen are arrayed, which is perpendicular to the first axis, and in the step of determining the slope of a regression line, in the case where the determined axis of the " in at least lines 3-4, 6, and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "wherein the first axis is an X axis indicating the widthwise direction of directions in which sensors of the touchscreen are arrayed, and the second axis is a Y axis indicating the lengthwise direction of the directions in which the sensors of the touchscreen are arrayed, which is perpendicular to the first axis" in at least lines 2-3, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, Claims 2-3 and 10-12 are rejected as they depend from a rejected claim.
Applicant’s claims are replete with errors under 112(b) that the Examiner may not have found them all.  Applicant is encouraged to look at the claims very closely when submitting any amendments.
Prior Art
No prior art has been applied to Claims 1-14.  For instance, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a step of holding data points indicated by values on a first axis and values on a second axis, obtained on the basis of touch events generated as a result of an operation on the touchscreen by a user;

a step of determining the slope of a regression line on the basis of the held data points;
a step of determining an amount of rotation by which the determined slope of the regression line is to be rotated, on the basis of a displacement direction of a set of the held data points; and
a step of determining an angle by which the user controls an object being operated in a virtual space, on the basis of the determined slope of the regression line and the determined amount of rotation” (substantially encompassed by independent claims 1, 13, and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715